PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $38.00 for damage to her bowling ball which occurred on September 18, 1979, when claimant was bowling with the Faculty and Staff Bowling League at Glenville State College in Glenville, West Virginia. The ball became lodged in the automatic return system and was found to be damaged when removed.
In its Answer, the respondent acknowledges the validity of the claim as evidenced by correspondence from the President and the Business Manager of Glenville State College. As funds remained in respondent’s appropriation for the fiscal year in question from which this claim could have been paid, the Court hereby makes an award to the claimant in the amount requested.
Award of $38.00.